Citation Nr: 1528668	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  11-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran had active service from August 2000 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim for service connection for bilateral plantar fasciitis.  

In April 2013, the Veteran testified before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  During the hearing, the Veteran submitted additional evidence in the form of additional private medical records and her December 2009 Cosmetology School Certificate.  However, in an April 2013 statement, she waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

In September 2014, the Board remanded this claim for additional development.  
  

FINDING OF FACT

The competent and probative evidence of record shows that the Veteran's bilateral plantar fasciitis clearly and unmistakably pre-existed service, and clearly and unmistakably was not aggravated by service beyond the natural progression of the disorder.   


CONCLUSION OF LAW

The criteria for service connection for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a December 2009 letter issued before the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate her claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The December 2009 letter further advised the Veteran of how disability ratings and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private medical records, VA examination reports, hearing testimony, the Veteran's Cosmetology School Certificate, and the Veteran's statements.  The Board finds that the October 2014 VA opinion is adequate because the examiner reviewed the Veteran's claims file, was informed of the relevant facts regarding the Veteran's medical history, and considered all relevant evidence of record when rendering the medical opinion regarding the etiology of the bilateral plantar fasciitis.     

Moreover, with respect to the Veteran's April 2013 Board hearing, the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim and volunteered her treatment history.  Additionally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claim being decided included obtaining the Veteran's updated VA and private medical records and obtaining a VA addendum opinion regarding the etiology of the Veteran's disability.  In response, the RO/AMC obtained all updated medical records.  The RO/AMC also obtained an October 2014 VA addendum opinion regarding the etiology of the Veteran's bilateral plantar fasciitis.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran contends that she has bilateral plantar fasciitis that was incurred in service.  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b).  

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Id.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Id.  If, however, VA fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Id.  

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case § 1153 applies and the burden falls on the veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.  Significantly, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease, however, are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 - 07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

On July 2000 enlistment examination, the Veteran denied having any foot trouble, and her feet were found to have no abnormalities.  Service treatment records further show that the Veteran reported having plantar fasciitis and pain in September 2000; reported having pain in the bottom of her bilateral feet in October and November 2000; received treatment for plantar fasciitis in December 2000; and received treatment for foot pain and plantar fasciitis in January 2001.  A February 2001 Medical Evaluation Board determined that the Veteran had bilateral pes cavus that existed prior to service, and the Veteran signed the discharge document in agreement with the Medical Evaluation Board's findings.   

Post-service private medical records dated from February 2005 to April 2013 show that the Veteran received intermittent treatment for bilateral plantar fasciitis.  

A December 2009 certificate from the School of Cosmetology shows that the Veteran completed a course in Advanced Cosmetology.    

On VA examination in May 2010, the Veteran reported that she had feet issues prior to going into service.  She stated that while marching during basic training, her feet had begun to hurt more often.  She complained that bad pain had unearthed both her feet.  She indicated that she had had to fall out of march once and go to sick call the next day.  The Veteran maintained that while in sick call, she had been told that she had plantar fasciitis and instructed to take 3 days off.  She reported that she had continued to return to sick call for her bilateral foot pain and had been placed on profile for most of her military service.  She stated that the bilateral foot pain had been a sharp and shooting pain that had come and gone and been worse in the mornings.  She complained that she currently still had pain to the bottom of her bilateral feet and that fall and winter months made the foot pain worse.        

After review of the claims file and upon examination, the May 2010 VA examiner diagnosed the Veteran with plantar fasciitis.  Regarding whether the plantar fasciitis was congenital or developmental, the examiner answered "Yes."  She also stated "Yes" with respect to whether there was an indication that the plantar fasciitis was worsened by service.  Her explanation was "None.  Vet is not having any cont. issues.  She has not seen the doctor about this condition.  Vet. had plantar fasciitis before entering the service."  The examiner opined that the Veteran's current plantar fasciitis was not caused by or a result of a continuation of the bilateral plantar fasciitis that was shown in the service treatment records dated in 2000.  She also found that the Veteran's plantar fasciitis was not permanently aggravated by service because it had improved, according to the Veteran.  She noted that plantar fasciitis was chronic in nature, and the natural course was similar to the one that the Veteran had experienced.  In rendering her rationale, the examiner explained that the Veteran's DD 214 stated that the plantar fasciitis was a prior condition before she came to service and that the Veteran had reported having foot pain before being in service.  She noted that on her entrance examination, the Veteran had written that she was in good health and that she knew she had plantar fasciitis in the bilateral feet.  The Veteran also signed a waiver stating that she had had this issue before service and that she knew if she obtained a discharge from service for her bilateral foot pain, she would not be eligible for any service connection for her plantar fasciitis.  The examiner cited several February 2001 service treatment records in which the Veteran was found to have plantar fasciitis that existed prior to service, and the Veteran indicated that she knew she had this condition prior to entering service.  The examiner also noted that the Veteran had worked for 7 years as a hair dresser where she had been standing on her feet all the time, and she had not seen any doctors in the last 9 years for her plantar fasciitis.  The examiner found that the Veteran's plantar fasciitis was not permanently aggravated by service because she had reported that it had improved.  She then stated that the Veteran's current condition of plantar fasciitis had improved and was aggravated by the Veteran being in service.  She explained that any other symptom of plantar fasciitis was a natural progression of disease, weight gain, and age.            

In her September 2011 VA Form 9 and at her April 2013 Board hearing, the Veteran asserted that she had not experienced foot problems prior to service.  She maintained that she had reported having a pre-existing foot disability at her February 2001 Medical Evaluation Board examination because she had been told to do so by her company commander.  She indicated that he had informed her that this would be the only way she could get out of service.  She reported that she would not have lied about having a pre-existing foot disability had she known that this would come back to haunt her.  She maintained that the onset of her foot problems began during service after one of the marches.   
  
In an October 2014 VA addendum opinion, the examiner reviewed the Veteran's entire claims file.  She opined that it was clear and unmistakable that the Veteran had entered service with pre-existing bilateral plantar fasciitis.  In rendering her rationale, the examiner noted that although there had been no mention of foot problems on enlistment examination, at the February 2001 medical evaluation, there had been a diagnosis of pes cavus with unrelieved pain (plantar fasciitis) that had existed prior to service.  The Veteran had been medically discharged for this condition.  Based on this, the examiner found that there was clear evidence that the Veteran's condition had existed prior to service.  The examiner also opined that the Veteran's pre-existing bilateral plantar fasciitis was not aggravated beyond the natural progress of the disorder by her active service.  She explained that there had been no evidence of aggravation of the condition based on the May 2010 VA examination findings and that instead, the Veteran's symptoms were part of the natural evolution of the disease.    

The Board notes that the Veteran denied having any foot trouble on the July 2000 enlistment examination, and the evidence of record does not show that the Veteran had an actual diagnosis of any foot disability noted upon entry into service.  Therefore, the presumption of soundness attaches with respect to this portion of the claim.  See 38 U.S.C.A. § 1111.  

However, the Board must consider whether the presumption of soundness is rebutted by clear and unmistakable evidence.  In this case, the October 2014 VA examiner had found that it was clear and unmistakable that the Veteran's bilateral plantar fasciitis had existed prior to service, citing the February 2001 medical evaluation in which pes cavus with unrelieved pain (plantar fasciitis) had been determined to have existed prior to service.  The Board therefore finds that the presumption of soundness in this case has been rebutted by clear and unmistakable evidence that the Veteran's bilateral plantar fasciitis existed prior to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303(c) (2014); Wagner, 370 F. 3d 1089; VAOPGCPREC 3-2003. 

Having shown that the presumption of soundness has been rebutted by clear and unmistakable evidence, the next step of the inquiry is to determine whether the Veteran's pre-existing disability was clearly and unmistakably not aggravated in service.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306 (2014). 

The Board finds that the competent and probative evidence of record shows that the Veteran's pre-existing bilateral plantar fasciitis clearly and unmistakably was not aggravated beyond the natural progress of the disorder by her period of service.  At no time has any treating provider found that the Veteran's pre-existing bilateral plantar fasciitis was aggravated beyond the natural progress by her period of service or that it was otherwise related to service.  The October 2014 VA examiner reviewed the claims file, considered the Veteran's lay statements considering her disability, and provided adequate reasoning and bases for the opinion that the Veteran's pre-existing plantar fasciitis was not aggravated beyond the natural progress of the disorder by her period of service.  Specifically, the examiner found that the Veteran's plantar fasciitis symptoms were part of the natural evolution of the disease.  She referenced the May 2010 VA examination findings that there had been no evidence of aggravation of the plantar fasciitis.  Significantly, the Board notes that these findings had included 1) the determination that the Veteran's plantar fasciitis was not permanently aggravated by service because it had improved, according to the Veteran; 2) the explanation that plantar fasciitis was chronic in nature, and its natural course was similar to the one that the Veteran had experienced; and 3) the determination that any other symptom of plantar fasciitis was a natural progression of disease, weight gain, and age.  For these reasons, the opinion by the October 2014 VA examiner is afforded great probative value. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the bilateral plantar fasciitis falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of foot pain, the etiology of the bilateral plantar fasciitis can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current bilateral plantar fasciitis requires medical expertise to determine because it involves a complex medical matter.  Whether the Veteran's plantar fasciitis underwent an actual permanent worsening beyond the natural progress of the disorder requires medical expertise to determine because it involves the complex medical matter of knowledge of the mechanics of the foot and nature of fascia.  To the extent that the Veteran believes that she has bilateral plantar fasciitis that is due to her period of service, as a lay person, she is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of any current plantar fasciitis is not persuasive probative evidence.  Due to the complexity of the nexus question involved in this case, medical expertise is necessary to resolve the issue.  Indeed, the medical opinion evidence shows that the Veteran's pre-existing bilateral plantar fasciitis clearly and unmistakably was not aggravated beyond the natural progress of the disorder by her period of service.  

The Board acknowledges the Veteran's current contention that she had not experienced any problems with her feet prior to her period of service and that her plantar fasciitis had first manifested during service after one of the marches.  Indeed, she maintained in her September 2011 VA Form 9 and at her April 2013 Board hearing that she had reported having a pre-existing foot disability at her February 2001 Medical Evaluation Board examination because her company commander had informed her that this would be the only way she could get out of service.  However, the Board does not find these statements regarding onset of the Veteran's disability to be credible, as they are refuted by the Veteran's previous statements at her pre-adjudication May 2010 VA examination that she had feet issues prior to going into service and that while marching during basic training, her feet had begun to hurt more often.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).            

For the reasons set forth above, the Board finds the October 2014 opinion by the October 2014 VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the etiology of her bilateral plantar fasciitis.

In sum, the Board finds that the competent medical evidence has shown that the Veteran's bilateral plantar fasciitis clearly and unmistakably pre-existed service and clearly and unmistakably was not aggravated beyond the natural progress of the disorder by her active service.  Accordingly, service connection for bilateral plantar fasciitis is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).         

ORDER

Entitlement to service connection for bilateral plantar fasciitis is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


